DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (CN 207991649, hereafter referred to as Peng).
	Regarding claims 1-3, Peng teaches a cover system for a tank, comprising: a lid 2 mountable on a corresponding tank (see abstract, “liquid storage tank cover and tank”), the lid comprising a space 23 sized and shaped for receiving a wireless remote monitoring system (see figure 7) therein, wherein the wireless remote monitoring system is operatively coupled to a level sensor 1 for sensing a level of a content contained in the corresponding tank and for generating a corresponding sensor level signal representative of the level of the content contained in the corresponding tank, further wherein the wireless remote monitoring system (see figure 7) receives the sensor level signal from the level sensor and generates a corresponding signal wirelessly transmitted to a third party (implicit, see claim 15).
	Regarding claim 4, Peng further teaches the wireless remote monitoring system comprises a communication module port adapted for receiving a communication module card 4 therein, further wherein the lid comprises an opening 23 for accessing the communication module port.
Regarding claim 5, Peng further teaches the lid further comprises a battery (power supply 5) operatively coupled to the wireless remote monitoring system.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Xie et al. (CN 205518455, hereafter referred to as Xie).
Peng does not explicitly teach a solar panel connected to the battery.
Xie teaches a similar storage tank 1 with corresponding lid (not labeled) which comprises a battery 10 which is connected to a solar panel 9.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Peng with the teachings of Xie in order to provide charging means.

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Clark (WO 2014/145337).
	Regarding claims 8-11, Peng does not explicitly teach an attaching means for attaching the lid to the tank.
	Clark teaches a storage tank with corresponding lid 428B, wherein the attaching means comprises a pivoting means for pivoting the lid relative to the tank (see figures 3 and 4); wherein the pivoting means comprises a hinge (see para. 0021; see figures 3 and 4); wherein the lid further not labeled but placed on front of lid).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Peng with the teachings of Clark in order to provide an alternative retaining means.
	Regarding claim 14, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the lid of plastic, metal and/or fiberglass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view Mauduit (U.S. 2013/0269430, hereafter referred to as Mauduit).
Regarding claim 7, Peng does not explicitly teach the lid has an external convex shape and an internal concave shape.
Maduit teaches a similar storage tank and corresponding lid 106 having an external convex shape and an internal concave shape (see figure 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Peng with the teachings of Mauduit since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 15, Peng further teaches a cover system for a tank, comprising: a lid 2 having a shape that includes a top face, a bottom face opposite the top face, and a peripheral side flange 21 extending on a periphery of the lid on the bottom face thereof; the lid is a mountable on a periphery of a top collar of a tank (see abstract), wherein the lid attaches to the top collar of the tank, wherein the lid a geographic location of the tank, a duration of time for the lid in the open state, and a flow in and out of the tank; a transmitter that wirelessly communicates the volume of contents within the tank, the geographic location of the tank, the duration of time for the lid in the open state, and the flow in and out of the tank; a receiver 4; a battery 5 that powers at least one of the sensor, the receiver, or the transmitter; and the housing is positioned above a plane defined by the periphery of the top collar of the tank to facilitate wireless communications (implicit).
	However, Peng does not explicitly teach wherein the closed state protects at least one of a valve, a gauge, or a pressure relief valve positioned on a top end of the tank within the top collar.
	Maduit teaches a similar storage tank and corresponding lid 106 which in a closed state protects a gauge positioned on a top end of the tank within the top collar (see para. 0029, SEE figure 2B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Peng with the teachings of Mauduit in order to provide additional non-contact sensing.
	Regarding claim 19, Peng further teaches an electronic device 3 that communicates with the transmitter and receiver to collect data from the sensor or communicate data to the wireless remote monitoring system.
	
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view Mauduit, and further in view of Reid et al. (CN 101077033, hereafter referred to as Reid).
Regarding claim 13, Peng not Mauduit explicitly teach a cable for operatively coupling the level sensor to the wireless remote monitoring system.
Reid teaches a cable (RS-485) for operatively coupling the level sensor to the wireless remote monitoring system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Peng with the teachings of Mauduit and Reid in order to ensure measurement accuracy.
Regarding claim 16, neither Peng nor Mauduit explicitly teach that the sensor further detects at least one of an amount of force taken by the tank, a temperature of the tank, or a duration of time for the lid in the closed state.
Reid teaches that it is well known in the art that a storage tank 31 with corresponding lid 36 can monitor liquid level detection (see abstract) as well as temperature (see background art, “A specific area of leakage detecting important is before selling fuel storage of the fuel storage tank. The storage tank is generally located below the ground, so known as "underground storage tank", and generally equipped with height detector to measure the liquid in the storage tank. In addition, the detector also can measure temperature and other environmental factors when pressure and determining the storage tank liquid capacity in use.”) Reid further teaches a tank having a top end, a bottom end opposite the top, a sidewall in between the top end and the bottom end, the tank configured to hold a volume under a pressure (see figure 2); a wireless remote monitoring system that wirelessly receives data from the sensor, the sensor communicates a first data package that includes the temperature and the volume; the wireless remote monitoring system creates a second data package that includes a time stamp of when the first data package was communicated, an identification of the wireless remote monitoring system, and the first data package; and a monitor component that is configured to: receive the second data package; evaluate the time stamp from the wireless remote monitoring system; monitor the These transponders receive the data of the detector and retransmit the data of the detector to the on-site communicator during certain time period after sensor and transceiver disabling the transmission. The on-site communicator disposes repetitive information and processes the data of the detector according to requirements”; also see specification, “Specifically, the site communicator wireless transceiver 28 broadcasts a beacon signal (frame 100). Broadcasting the beacon signal can be many times per second. client transceiver (sensor transceivers (44, 50) detects the beacon signal (frame 102). the client transceiver to the beacon frame signal synchronization (104). periodically, the client transceiver 48 receives data from detector 36, associated with the client transceiver, and the detector for converting the data format for transmission. hereinafter reference to FIG. 8 discuss exemplary format for transmitting. after assembling into a format suitable for the client transceiver to transmit detector data (box 106). Repeater 54, 56 then receive the transmitted probe data (frame 108”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Peng with the teachings of Mauduit and Reid in order to ensure measurement accuracy.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view Mauduit, Reid and further in view of Song (CN 11137170).
Neither Peng nor Mauduit explicitly teach that the sensor further detects at least one of an amount of force taken by the tank, a temperature of the tank, or a duration of time for the lid in the closed state.
A specific area of leakage detecting important is before selling fuel storage of the fuel storage tank. The storage tank is generally located below the ground, so known as "underground storage tank", and generally equipped with height detector to measure the liquid in the storage tank. In addition, the detector also can measure temperature and other environmental factors when pressure and determining the storage tank liquid capacity in use”). 
Reid further teaches a tank having a top end, a bottom end opposite the top, a sidewall in between the top end and the bottom end, the tank configured to hold a volume under a pressure (see figure 2); a wireless remote monitoring system 44 that wirelessly receives data from the sensor, the sensor communicates a first data package that includes the temperature and the volume; the wireless remote monitoring system creates a second data package that includes a time stamp of when the first data package was communicated, an identification of the wireless remote monitoring system, and the first data package; and a monitor component that is configured to: receive the second data package; evaluate the time stamp from the wireless remote monitoring system; monitor the temperature and the volume; communicate data to the sensor via the wireless remote monitoring system; and communicate a notification if at least one of the temperature, and the volume of the tank exceeds a predefined threshold (see abstract, “These transponders receive the data of the detector and retransmit the data of the detector to the on-site communicator during certain time period after sensor and transceiver disabling the transmission. The on-site communicator disposes repetitive information and processes the data of the detector according to requirements”; also see specification, “Specifically, the site communicator wireless transceiver 28 broadcasts a beacon signal (frame 100). Broadcasting the beacon signal can be many times per second. client transceiver (sensor transceivers (44, 50) detects the beacon signal (frame 102). the client transceiver to the beacon frame signal synchronization (104). periodically, the client transceiver 48 receives data from detector 36, associated with the client transceiver, and the detector for converting the data format for transmission. hereinafter reference to FIG. 8 discuss exemplary format for transmitting. after assembling into a format suitable for the client transceiver to transmit detector data (box 106). Repeater 54, 56 then receive the transmitted probe data (frame 108”).
However, none of the references listed above explicitly teach a sensor to monitor a geographic location of the tank.
Song teaches a cover which comprises a solar panel 3, battery 5, liquid level sensing means 19 as well as a GPS positioning module 12.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Peng with the teachings of Mauduit, Reid and Song in order to monitor the location of the lid and/or storage tank.

Allowable Subject Matter
Claims 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855